Title: To Thomas Jefferson from Henry Dearborn, 3 December 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War Department 3 Decr 1804
                  
                  I have now the honor to enclose you the document which you placed in my hand this morning and to inform you that the principles adopted by those who were charged with the settlement of claims for Military services rendered during the late revolutionary war, operated as a bar to the one now presented—   It appears that George Hurlbert on whose account the claim is now brought, died on the 8th. or as our books state on the 15th of May 1783 and the Commissioner of Army accounts having by a construction which he had given to the resolutions of Congress granting half pay or commutation thereof, decided that an Officer could not avail himself of the provision made by those resolutions unless he was in actual service on the 4th day of November 1803 rejected the claim—   That decision cannot now be subject to revision, as the existing law of limitation forecloses every claim of this description—
                  I cannot however, Sir, close my remarks on this Subject without suggesting my opinion that the case now in view is so peculiarly hard as would justify legislative interference
                  I have the honor to be Sir &c
               